ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of --                                 )
                                              )
Faith Enterprises,. Inc.                      )      ASBCA Nos. 61277, 61515
                                              )
Under Contract No. FA 7000-15-C-0050          )

APPEARANCE FOR THE APPELLANT:                        Charles R. Lucy, Esq.
                                                      Holland & Hart LLP
                                                      Denver, CO

APPEARANCES FOR THE GOVERNMENT:                      Jeffrey P. Hildebrant, Esq.
                                                      Air Force Deputy Chief Trial Attorney
                                                     Colby L. Sullins, Esq.
                                                     Erika L. Whelan Retta, Esq.
                                                      Trial Attorneys

                                ORDER OF DISMISSAL

       The appeals have been withdrawn. Accordingly, they are dismissed from the Board's
docket with prejudice.

       Dated: August 29, 2018



                                                  Administrative Judge
                                                  Armed Services Board
                                                  of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA Nos. 61277, 61515, Appeals of Faith
Enterprises, Inc., rendered in conformance with the Board's Charter.

       Dated:



                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals